 Case 3:19-cv-00813-REP Document 42 Filed 05/21/20 Page 1 of 2 PageID# 1891



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                    )
CHMURA ECONOMICS &                                  )
ANALYTICS, LLC,                                     )
                                                    )
                      Plaintiff/Counterclaim        )
                      Defendant,                    )      Case No. 3:19-cv-813-REP
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                      Defendant/Counterclaim        )
                      Plaintiff.                    )

      PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MOTION IN LIMINE TO
     PRECLUDE EVIDENCE, QUESTIONING, OR ARGUMENT CONCERNING ANY
         SUBSEQUENT RECLASSIFICATION OF ITS ACCOUNT MANAGERS

       Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC (“Chmura”

or “Plaintiff”), by counsel and pursuant to Fed. R. Evid. 401, 403, and 407, files this Motion in

Limine to Preclude Evidence, Questioning, or Argument Concerning Any Subsequent

Reclassification of Its Account Managers. For the reasons discussed in the accompanying

Memorandum of Law, Chmura respectfully requests that the Court preclude Defendant and

Counterclaim Plaintiff Richard Lombardo (“Lombardo” or “Defendant”) from introducing or

attempting to introduce any evidence, questioning, or argument concerning Chmura’s

reclassification of some of its Account Managers as non-exempt under the Fair Labor Standards

Act after the termination of Lombardo’s Chmura employment and his filing of this lawsuit.

Dated: May 21, 2020

                                            ___________/s/________________
                                            Rodney A. Satterwhite (VA Bar No. 32907)
                                            Christopher M. Michalik (VA Bar No. 47817)
 Case 3:19-cv-00813-REP Document 42 Filed 05/21/20 Page 2 of 2 PageID# 1892



                                             Heidi E. Siegmund (VA Bar No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                2
